UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

HUSEYIN ULGER,

                 Petitioner,

        -v-                                                           No. 20 CV 2952-LTS

WILLIAM BARR, in his official capacity as
the Attorney General of the United States, et
al.,

                 Respondents.

-------------------------------------------------------x

                                                     ORDER

                 The Court has examined the Petition filed pursuant to 28 U.S.C. § 2241 in this

action and has determined that it should not be dismissed summarily. Given the limited

availability of mail operations during the COVID-19 health crisis, the Court will notify the Civil

Division of the U.S. Attorney’s Office for the Southern District of New York that this Order has

been issued by emailing a copy of this Order to the Office’s Chief of the Immigration Unit. The

U.S. Attorney’s office is directed to file by Tuesday, April 21, 2020, at 12:00 p.m., an answer

or other pleadings in response to the Petition. Petitioner may file reply papers, if any, by

Thursday, April 23, 2020, at 5:00 p.m.




        SO ORDERED.

Dated: New York, New York
       April 14, 2020

                                                                      /s/ Laura Taylor Swain
                                                                      LAURA TAYLOR SWAIN
                                                                      United States District Judge


ULGER - ORDER.DOCX                                         VERSION APRIL 14, 2020                    1
